[g2018030902115357547608.jpg][g2018030902115357947608.jpg]

Exhibit 10.13

 

 

January 25, 2018

 

[Employee name]

[Employee address]

 

Dear [Employee]:

This letter (the “Retention Bonus Agreement”) provides terms regarding your
eligibility for retention bonus compensation from OncoMed Pharmaceuticals, Inc.
(“OncoMed”).

Retention Bonus Eligibility

If you remain actively employed with OncoMed in good standing through December
31, 2018 (the “Retention Period”), you will earn a retention bonus equal to
$[insert], less applicable withholding taxes (for supplemental wages) and
standard deductions for bonus payments (e.g., 401(k) contributions).  The
retention bonus will be paid at approximately the same time as your regular
paycheck for the payroll period ending December 31, 2018.  

If your employment is terminated by OncoMed without Cause (as defined herein)
prior to the end of the Retention Period, you will be eligible for the retention
bonus in full if you deliver a general release of claims against OncoMed in a
form acceptable to OncoMed that becomes effective and irrevocable within 60 days
following your termination of employment.  Payment of such retention bonus shall
be made on the first payroll date following the date your general release
becomes effective and irrevocable.

“Cause” for purposes of this agreement shall mean:  You (i) fail to
substantially perform your duties, as reasonably determined by OncoMed; (ii)
engage in an act or omission which is in bad faith and to the detriment of
OncoMed; or (iii) engage in misconduct or willful malfeasance, or engage in any
act of dishonesty, moral turpitude, disclosure of OncoMed confidential
information not required by your duties, commercial bribery, criminal act or
perpetration of fraud.

“At Will” Employment

Employment with OncoMed is “at-will”.  This means that it is not for any
specified period of time and can be terminated by you or by OncoMed at any time,
with or without

800 Chesapeake Drive   Redwood City, CA 94063   Phone: 650-995-8200   Fax:
650-298-8600   www.oncomed.com

--------------------------------------------------------------------------------

[g2018030902115358847608.jpg]

Page 2 of 2

advance notice, and for any or no particular reason or cause.  It also means
that your job duties, title and responsibility and reporting level, work
schedule, compensation and benefits, as well as OncoMed’s personnel policies and
procedures, may be changed with prospective effect, with or without notice, at
any time in OncoMed’s sole discretion.  This “at-will” nature of your employment
is unaffected by this Retention Bonus Agreement, and may not be changed, except
in an express writing signed by you and an authorized officer or director of
OncoMed.

Entire Agreement

This letter constitutes the complete agreement between you and OncoMed with
respect to your eligibility for retention bonus compensation.  Any prior or
contemporaneous representations (whether oral or written) contrary to or
inconsistent with those contained in this letter are expressly cancelled and
superseded by this offer.  

Sincerely,

/s/ John Lewicki

John Lewicki, Ph.D.

Executive Vice President, Research and Development

 

 

I accept the above-described terms.

 

Dated: ___________________, 2018______________________________________Employee
Signature

 

______________________________________

Print Employee Name

 

Return signed agreement to Yvonne Li by FEBURARY 2, 2018

 